Citation Nr: 0520725	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-21 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a fungal infection 
of the hands and feet.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left little finger, currently evaluated 
as 10 percent disabling.

3.  Entitlement to a compensable evaluation for scar, 
residual of a shrapnel fragment wound of the left flank.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for a fungal infection in the hands and 
feet, as well as his claims for increased ratings for his 
service-connected residuals of a gunshot wound of the left 
little finger and residuals of a shrapnel fragment wound of 
the left flank.  This case was previously before the Board in 
January 2004, at which time it was remanded for additional 
development of the record and to ensure due process.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.

The Board notes that the issue of entitlement to service 
connection for atrophy or arthritis of the left upper 
extremity on a secondary basis was also remanded in the 
January 2004 decision.  Based on the receipt of additional 
evidence, to include the report of a Department of Veterans 
Affairs (VA) examination, the RO, by rating action dated in 
April 2005, granted service connection for arthritis of the 
left wrist with atrophy of the forearm, and assigned a 20 
percent evaluation for it.  This resolved the matter before 
the Board.  Accordingly, this decision is limited to the 
issues set forth on the preceding page.

In a statement dated in February 2003, the veteran appeared 
to seek service connection for temporomandibular joint 
disorder and for hearing loss.  In addition, during the 
hearing before the undersigned in October 2003, the veteran 
referred to claims for service connection for neck and back 
disabilities.  Since these matters were not developed or 
certified for appeal, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings concerning a fungal infection of the hands or 
feet.

2.  Any current fungal infection of the hands or feet was 
initially documented many years after service, and there is 
no competent medical evidence to link it to service.

3.  There is ankylosis of the distal interphalangeal joint of 
the left little finger, but metacarpal resection has not been 
demonstrated.

4.  The scar of the veteran's left flank is not tender or 
painful, and is not productive of any functional impairment.


CONCLUSIONS OF LAW

1.  A fungal infection of the hands and feet was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).

2.  A rating in excess of 10 percent for residuals of a 
gunshot wound of the left little finger is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5156, 5227 (as in effect prior to, and after, August 
26, 2002).

3.  A compensable evaluation for scar, residual of a shell 
fragment wound to the left flank, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7803, 7804, 7805 (as in effect prior to, and 
after, August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in June 2001 apprised 
the veteran of the information and evidence necessary to 
substantiate his claim for service connection, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claims.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the appellant as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

With respect to the claims for increased ratings, the veteran 
was provided with notice until the VA letter of March 2004.  
Thus, his claims were initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claims, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any deficiency as 
to the timing of VCAA notice to the appellant is harmless 
error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post service private 
and VA medical records, to include the report of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to the 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The service medical records show that the veteran sustained a 
shrapnel wound of the left hand in July 1967.  Treatment 
consisted of debridement of the areas of the left fifth 
phalanx that were injured.  The distal fifth metacarpal was 
"rongeured," the proximal half of the first phalanx was 
debrided, as was the tip of the fifth phalanx of the left 
hand.  The veteran was hospitalized from July to October 
1967.  An examination revealed a two-inch open wound on the 
volar aspect of the left hand and a partially closed wound 
dorsally.  Circulation in the fingers was satisfactory.  
There was a partial loss of the distal phalanx.  The ulnar 
digital nerve was intact, but the radial digital nerve was 
not intact.  X-ray studies of the left hand revealed an 
amputation of a portion of the distal phalanx of the left 
fifth finger, and a comminuted fracture of the proximal 
phalanx and of the metacarpal head.  The final diagnosis was 
open gunshot wound of the left hand with fracture of the head 
of the fifth metacarpal and proximal phalanx.

The upper extremities were evaluated as abnormal on the 
separation examination in January 1968. It was indicated that 
the veteran had loss of a portion of the distal phalanx of 
the fifth digit of the left hand, and a contracture of the 
same digit.  It was not considered disqualifying.  An 
evaluation of the skin was normal.

A VA general medical examination was conducted in August 
1968.  It was reported that the veteran was right-handed.  
The veteran stated that he had received a shell fragment 
wound to the back, and he pointed to the left flank at the 
base of the rib cage posteriorly.  He indicated that he had 
no complaints relative to this wound.  On examination, the 
skin was normal.  There was a very faint, one-inch transverse 
scar over the left lower thoracic cage at the base on the 
left, and a small 1/8 inch scar near the left flank.  These 
scars were not tender or adherent, and were well healed.  
There was no evidence of retained metallic foreign body on 
examination.  No evidence of muscle damage could be detected.  
There was considerable shortening of the fifth finger of the 
left hand with the finger flexed in a fixed position of 90 
degrees at the proximal interphalangeal joint.  The tip of 
the finger could be flexed only to within one inch of the 
palm, and also extended only one inch from the palm, so that 
there was very little, if any, function of the finger.  The 
veteran made a firm grip with the remaining fingers and thumb 
of the left hand.  The diagnoses were residuals of a shell 
fragment wound of the left flank, asymptomatic, with metallic 
foreign body, and residuals of a wound of the left fifth 
finger, with deformity and limitation of motion.  

Medical records from the veteran's employer have been 
associated with the claims folder.  In January 1993, the 
veteran reported that he had had problems in the past with a 
skin rash, and noted that he had a fungus of the nails and 
toes.  An undated report, apparently from 1995 or 1996, shows 
that the veteran had osteoarthritic changes of the left 
little finger.  There was a fungal infection of the right 
great toe.  

Private medical records show that the veteran was seen in 
July 1993 and reported a skin lesion to the right lower leg.  
The veteran completed a personal medical history form in 
January 1996.  He denied having had a skin rash within the 
previous ten years.  In June 1999, a private physician noted 
that the veteran had an aching sensation in his left hand, 
secondary to an old injury.  

In a statement dated in January 2001, a private physician 
related that the veteran had chronic fungal infections of his 
hands, feet and nails.

Another private physician related in a March 2001 statement, 
that the veteran had received treatment for a fungus of the 
hands and feet.  It was indicated that the veteran was 
originally diagnosed with this condition in March 1992.  He 
commented that although he could not say precisely how long 
this condition had existed prior to the date of the 
diagnosis, it was well known that this type of disability 
could be present for years prior to becoming symptomatic.  He 
opined that the condition could have as likely as not been 
caused or aggravated by the veteran's service.

The veteran was again examined by the VA in June 2001.  He 
reported that he had developed arthritic pains in his left 
hand and arm.  He related he had arthritis in his left hand 
and that he had noticed increasing weakness in his left hand.  
He also stated he felt the effects of the shrapnel wound to 
the left flank.  He asserted that he had muscle loss and loss 
of strength in the left hand and arm.  He stated that his 
hand locked up and froze on him.  An examination revealed a 
two-centimeter scar in the left upper back area, with some 
scarring over the tip of the left fifth digit, with deformity 
and disfigurement of the digit.  The veteran was unable to 
make a tight fist on the left because the fifth digit would 
separate from the palm about one inch.  His left hand 
strength was abnormal, in that he could not grip the hand 
firmly with the affected hand and could not make a tight 
fist.  He was able to tie shoelaces, fasten buttons and pick 
up a piece of paper with the affected hand only with 
difficulty.  He could not pick up a pen with the left hand.  

There was no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability or weakness of the joints of 
the fingers.  The distal interphalangeal joint of the finger 
was surgically absent.  The proximal interphalangeal joint 
showed good range of motion, but the metacarpophalangeal 
joints showed that range of motion was limited to 45 to 50 
degrees.  Distal interphalangeal flexion was absent.  An X-
ray study of the abdomen revealed a small metallic foreign 
body compatible with the reported history of shrapnel.  An X-
ray study of the left hand revealed an old trauma at the 
fifth finger and metacarpophalangeal joint.  The pertinent 
diagnoses were status post shrapnel wound of the left flank, 
with retained metallic fragments and degenerative changes, 
and residuals of a gunshot wound to the left finger.  It was 
indicated that the veteran had a deformity of the left fifth 
digit with an inability to grasp fully with the left hand, 
secondary to the gunshot wound injury to the left digit.  The 
examiner commented that it would be difficult for the veteran 
to use the affected hand for grasping or twisting.  

In October 2003, a private physician reported that the 
veteran had been seen at that office since 1999, and that he 
had several conditions that were related to injuries 
sustained in service.  It was indicated that the veteran had 
chronic hand pain and a greater than 50 percent bone loss in 
the left hand.  It was also stated that he had a chronic 
fungal infection of the finger and toenails, and that this 
condition was a direct result of his time in the rice paddies 
in Vietnam.  The same physician also noted in April 2004 that 
the veteran had severe chronic onychomycosis that was 
contracted in Vietnam.  He further stated that the veteran 
had more pain and lack of use of the left little finger due 
to atrophy, disease and osteoarthritis.  

The veteran was afforded a VA examination of the skin in June 
2004.  The examiner noted that she reviewed the claims 
folder.  The veteran reported that he started to notice 
changes in his toenails and fingernails while in service.  He 
stated that he had bleeding and discomfort in between the 
toes.  He noted that the skin between the toes had resolved, 
but he maintained that the toenails and fingernails continued 
to be involved, and that this caused occasional discomfort.  
He reported treatment with topical antifungal medications for 
years.  An examination revealed a 1.5 centimeter thin scar on 
the left flank.  The assessments were doubt fungal infection 
of the fingernails, probable median nail dystrophy; possible 
onychomycosis of the toenails; and left flank scar.  The 
examiner commented that she could not resolve the issue of 
whether the median nail dystrophy and possible onychomycosis 
were related to service without resort to mere speculation.  
She added that she could not tell when the median nail 
dystrophy and possible onychomycosis initially started and 
whether trauma during or after service could be a factor.  

A VA examination of the hand and fingers was also conducted 
in June 2004.  The examiner noted that he reviewed the claims 
folder.  The veteran reported that he had flare-ups daily 
with some pain in the metacarpophalangeal joint that comes 
and goes.  He added that he was able to carry on with his 
activities of daily living.  He claimed that he took Tylenol 
or an anti-inflammatory or rested his left hand when he 
experienced discomfort.  He said that he felt like the 
musculature in his left forearm and had had never been back 
to the level that he had in his right hand and forearm.  

On examination, the left little finger had 
metacarpophalangeal range of motion of 0-50 degrees of 
flexion.  The joint was unstable to radial and ulnar 
stressing.  The proximal interphalangeal joint of the small 
finger of the left hand had a contracture, and its range of 
motion was 60 degrees of flexion to 110 degrees of flexion.  
The distal interphalangeal joint was very small, due to the 
fact that he had an amputation of the tip of the small finger 
with an ankylosed position at about 30 degrees of flexion.  
The veteran was slightly painful throughout range of motion 
of the distal interphalangeal joint and metacarpophalangeal 
joint of the left little finger.  There were no open wounds.  
The thenar and hypothenar musculature of the left hand was 
decreased when compared to that of the right hand.  Grip 
strength in the left hand was only 4/5 compared to 5/5 in the 
right hand.  The examiner noted that the veteran did not 
develop any fatigability during the examination that he 
observed during repetitive grip strength testing.  He further 
indicated that the veteran said that the main limit to his 
function was the lack of full range of motion and discomfort 
of the left little finger.  An X-ray study of the left hand 
revealed a likely post-traumatic deformity of the fifth 
metacarpophalangeal joint with amputation deformity of the 
tuft.  There was hyperextension deformity of the fifth 
metacarpophalangeal joint and persistent flexion of the 
proximal interphalangeal joint.  The examiner stated that it 
was at least as likely as not that the disability of the left 
hand, including the unstable arthritic metacarpophalangeal 
joint, arthritic proximal interphalangeal joint and ankylosed 
distal interphalangeal joint of the small finger, as well as 
the muscle girth decrease and decrease in grip strength of 
the left upper extremity were related to the gunshot wound of 
the left little finger.  He added functional impairment 
existed due to the left little finger joint ankylosis and 
lack of range of motion.  He also stated that the pathology 
the veteran had due to pain was tolerable, and that pain was 
a minimal issue, compared to lack of range of motion and 
strength.  

Analysis 

	I.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

The veteran asserts that service connection is warranted for 
fungal infections of the hands and feet.  During a hearing 
before the undersigned in October 2003, the veteran testified 
that it was very wet and rainy in Vietnam and that caused his 
toes to crack and bleed.  He claimed that he was told by a 
corpsman during service to use foot powder, but that nothing 
else could be done.  Finally, he insisted that the fungal 
infection continued following service and, while he sought 
treatment from a podiatrist after service, the records are 
unavailable.  

The evidence supporting the veteran's claim consists of his 
statements concerning his fungal infection, some of the 
medical evidence of record and several statements from 
private physicians.  In this regard, the Board acknowledges 
that information contained in medical records that are 
apparently from the veteran's employer show that he reported 
in January 1993 that he had previously had problems with a 
skin rash, and specifically mentioned a fungus of the nails 
and toes.  The Board also points out that a private physician 
stated in March 2001 that the veteran had first been 
diagnosed with a fungus condition of the hands and feet in 
March 1992.  He asserted that this condition could be present 
for many years before it became symptomatic, and he further 
opined that it could have been caused by the veteran's 
service.  Another physician, also relying on the veteran's 
history, concluded in October 2003, that the veteran's fungal 
infection of his finger and toenails was due to his service 
in Vietnam.  

The evidence against the veteran's claim includes the service 
medical records and the post-service medical evidence of 
record.  Initially, the Board notes that the service medical 
records are completely negative for complaints or findings 
concerning any skin condition, to include a fungal infection 
of the hands and feet.  The Board observes that a clinical 
evaluation of the skin on the separation examination in 
January 1968 was normal.  Similarly, the skin was evaluated 
as normal on the initial VA examination conducted following 
the veteran's discharge from service.  The Board acknowledges 
that the veteran underwent a VA examination of the skin in 
June 2004, and that the examiner was unable to state when the 
veteran's median nail dystrophy and onychomycosis began.  She 
noted that any such opinion would be merely speculative.  

The Board notes that the medical opinions supporting the 
veteran's claim are predicated on the veteran's history.  
Unfortunately, that history is not supported by the clinical 
evidence of record.  As has been demonstrated, the veteran's 
history of treatment during and after service for a fungal 
infection of the hands and feet is not corroborated by the 
record.  Thus, any conclusion based on the veteran's history 
is invalid.  As the Court has stated, [a]n opinion based upon 
an inaccurate factual premise has no probative value.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  Although the veteran 
has suggested treatment for the fungal infection both during 
service and thereafter, the fact remains that, as noted 
above, both the service medical records and the initial VA 
examination conducted in August 1968 are completely negative 
for complaints or findings of a skin condition.  It was in 
1993 that the veteran first mentioned having a skin rash, and 
even the history he provided to a private physician in March 
2001 suggests that the fungal infection was first diagnosed 
in 1992, approximately 24 years following his separation from 
service.  The Board finds, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for a fungal infection of the hands and 
feet.  

	II.  Increased ratings 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A.  Residuals of a gunshot wound to the left little finger 

The Board notes that during the course of this appeal, VA 
revised Diagnostic Codes 5216-5230, which pertain to 
ankylosis and limitation of motion of fingers.  See 67 Fed. 
Reg. 48784-48787 (July 26, 2002).

The revisions became effective on August 26, 2002. Under the 
version in effect until August 26, 2002, Diagnostic Code 5227 
applied to ankylosis of any finger other than the thumb, 
index finger or middle finger, that is, the ring finger or 
little finger.

Diagnostic Code 5227 provided a noncompensable rating for 
ankylosis of the ring or little finger of either the major or 
minor extremity.  The note following that code indicated that 
extremely unfavorable ankylosis of the little finger would be 
rated as amputation under Diagnostic Code 5156.

A noncompensable evaluation may be assigned for limitation of 
motion of the ring or little finger of either the major or 
minor extremity.  Diagnostic Code 5230 (2004).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2004), which 
became effective August 26, 2002, unfavorable or favorable 
ankylosis of the ring or little finger of the major or minor 
hand warrants a noncompensable rating.

The note that follows Diagnostic Code 5227 states that it 
should also be considered whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

Under Diagnostic Code 5156, as in effect both before and 
since August 26, 2002, amputation of the little finger of 
either hand with metacarpal resection (more than one-half of 
the bone lost) warrants a 20 percent rating.  Amputation 
without metacarpal resection warrants a 10 percent rating.  
The note following Diagnostic Code 5156 indicated that the 
single finger amputation ratings were the only applicable 
ratings for amputations of whole or part of single fingers.

As noted above, a 10 percent evaluation is in effect for the 
residuals of gunshot wound of the left little finger.  Since 
a 10 percent evaluation has been assigned for this 
disability, the only basis on which a higher rating may be 
based is if the record demonstrated amputation of the finger 
with metacarpal resection.  The June 2001 VA examination 
confirmed that only the tip of the distal interphalangeal 
joint was absent.  Moreover, the only ankylosis noted on the 
most recent VA examination, conducted in June 2004, revealed 
ankylosis only at the distal interphalangeal joint.  The only 
evidence supporting the veteran's claim consists of his 
statements regarding the severity of the residuals of the 
shell fragment wound to the left little finger.  In contrast, 
the medical findings on examination are of greater probative 
value, and fail to establish that a higher rating is 
warranted.  The Board concludes, accordingly, that in the 
absence of evidence f metacarpal resection, the preponderance 
of the evidence is against the claim for an increased rating.

B.  Residuals of a shell fragment wound to the left flank

A 10 percent rating will be assigned for scars, superficial, 
poorly nourished, with repeated ulceration.  Diagnostic Code 
7803 (as in effect prior to August 30, 3002).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804 (as in effect prior to August 30, 3002).

Scars may be rated on limitation on function of part 
affected.  Diagnostic Code 7805 (as in effect prior to August 
30, 3002).

Under the rating codes that became effective on August 30, 
2002, scars of other than the head, face, or neck, that are 
superficial, and that do not cause limited motion, with an 
area or areas exceeding 144 square inches (929 sq. cm.) are 
evaluated as 10 percent disabling.  Note (1) states that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7802.

The other new rating codes which must be considered include 
that for superficial, unstable scars, which warrants a 10 
percent evaluation.  Note (1) for this rating code defines an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7803.

The new rating code further states that scars which are 
superficial and painful on examination merit a 10 percent 
evaluation.  Note (1) states that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
says that for this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe, even 
though amputation of the part would not warrant a compensable 
evaluation. Diagnostic Code 7804.

The Board finds that the old and revised schedular criteria 
for rating scars are equally favorable to the veteran.  

The Board does not dispute that there is a scar on the 
veteran's left flank.  This has been documented on the VA 
examinations conducted during the course of the veteran's 
appeal.  The fact remains, however, that the scar measures 
only 1.5 centimeters.  It must also be observed that there is 
no clinical evidence in the record that the scar results in 
any functional impairment, or that it is tender or painful.  
The Board concludes, therefore, that the medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the severity of the scar.  Accordingly, 
the Board finds that the weight of the evidence is against 
the claim for a compensable evaluation for scar, residual of 
a shell fragment wound of the left flank.




ORDER

Service connection for a fungal infection of the hands and 
feet is denied.

An increased rating for residuals of a gunshot wound of the 
left little finger or scar, residual of a shell fragment 
wound of the left flank, is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


